Exhibit 10.3

MASTER SERVICES AGREEMENT

BETWEEN

THE TORONTO-DOMINION BANK

AND

TD WATERHOUSE GROUP, INC.

DATED

JUNE 28, 1999









McCarthy Tétrault

Toronto, Ontario





--------------------------------------------------------------------------------



MASTER SERVICES AGREEMENT



      THIS AGREEMENT effective as of the Effective Time,

BETWEEN:

  THE TORONTO-DOMINION BANK (a Canadian chartered bank) (hereinafter referred to
as “TD Bank”)

OF THE FIRST PART,

- and -

  TD WATERHOUSE GROUP, INC. , a corporation incorporated under the laws of the
State of Delaware (hereinafter referred to as the “Company”)

OF THE SECOND PART.

WHEREAS TD Bank, TD Securities Inc. (“TDSI”) and the Company have entered into a
series of agreements to (a) transfer to a newly-formed subsidiary of the
Company, namely TD Waterhouse Securities (Canada), Inc., TDSI’s Canadian
discount brokerage business, brokerage and clearing business and assets and
liabilities of TD Bank related to its provision of services to such businesses
and (b) to transfer all of the stock of TD Bank’s United Kingdom, Australia and
Hong Kong discount broker subsidiaries to the Company, subject to and in
accordance with the terms of those agreements;

AND WHEREAS TD Bank wishes to make available to Waterhouse Group and the Company
wishes to make available to TD Group certain services;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises,
the mutual covenants and agreements hereinafter set forth and for good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Parties have agreed as follows:



ARTICLE 1
INTERPRETATION



1.1 Definitions



    In this Agreement, including the recitals and the Exhibits and Schedules,
unless the context otherwise requires:   (a)   “Affiliate” means, as to any
person, any other person which, directly or indirectly, Controls, is Controlled
by or is under common Control with such person;



--------------------------------------------------------------------------------



-2-



(b)   “Control” means:



  (i)   when applied to a relationship between a person and a corporation, the
beneficial ownership by such person at the relevant time of shares of such
corporation carrying more than the greater of 50% of the voting rights
ordinarily exercisable at meetings of shareholders of such corporation and the
percentage of voting rights ordinarily exercisable at meetings of shareholders
of such corporation that are sufficient to elect a majority of the directors of
such corporation; and     (ii)   when applied to a relationship between a person
and a partnership or joint venture, the beneficial ownership by such person at
the relevant time of more than 50% of the ownership interest of the partnership
or such joint venture in circumstances where it can reasonably be expected that
such person directs the affairs of the partnership or joint venture;



(c)   “Controlled by”, “Controlling” and similar words have corresponding
meanings; provided that a person (the “first-mentioned person”) who Controls a
corporation, partnership or joint venture (the “second-mentioned person”) shall
be deemed to Control (i) a corporation, partnership or joint venture (the
“third-mentioned person”) which is Controlled by the second-mentioned person,
(ii) a corporation, partnership or joint venture which is Controlled by the
third-mentioned person, and (iii) so on;   (d)   “Direction and Escrow Agreement
Regarding the 1999 Green Line Reorganization” means the agreement entered into
among TD Bank, TD Securities Inc., TD Waterhouse Securities (Canada), Inc. and
the Company, dated the date hereof;   (e)   “Effective Time” means the time of
the Effective Transfer of the Transferred Business and service operations as
specified in the Direction and Escrow Agreement Regarding the 1999 Green Line
Reorganization;   (f)   “Losses” shall mean any losses, liabilities, claims,
damages, costs, and expenses, including counsel’s and accountant’s fees,
disbursements and court costs, judgements, fines and other amounts paid in
settlement;   (g)   “members of TD Group", “members of Waterhouse Group” or
other similar phrase means one or more of the entities which comprise TD Group
or Waterhouse Group, as applicable;   (h)   “TD Group” means The
Toronto-Dominion Bank and its Affiliates from time to time (including companies
established or acquired after the date of this Agreement), but excluding
Waterhouse Group; and



--------------------------------------------------------------------------------



-3-



(i)   “Waterhouse Group” means TD Waterhouse Group, Inc. and all persons which
TD Waterhouse Group, Inc. Controls from time to time (including companies
established or acquired after the date of this Agreement).



1.2 Article, Section, Exhibit and Schedule References



    Except as otherwise expressly provided, a reference in this Agreement to an
“Article”, “section”, “subsection”, “paragraph”, “Exhibit” or “Schedule” is a
reference to an article, section, subsection, paragraph, exhibit or schedule of
or to this Agreement.



1.3 Interpretation Not Affected by Headings



    The headings in this Agreement are for convenience only and shall not affect
the construction or interpretation of this Agreement.



1.4 Included Words



    When the context reasonably permits, words suggesting the singular shall be
construed as suggesting the plural and vice versa, and words suggesting one
gender shall be construed as suggesting other genders.



1.5 Exhibits



    The following Exhibits are attached to and form a part of this Agreement:

  Exhibit “A”-Services in Canada; Exhibit “B”-Services in United States of
America; Exhibit “C”-Services in United Kingdom; Exhibit “D”-Services in
Australia; and Exhibit “E”-Services in Hong Kong



1.6 Effective Time of Agreement



    This Agreement is effective from and after the Effective Time.



1.7 Replacement of Portion of the 1996 Service Agreement



    The Company on behalf of TD Waterhouse Securities (Canada), Inc. confirms
and agrees that the services to be provided to it hereunder by TD Bank and the
provisions hereunder related thereto replace and supercede all services and
provisions to which TD Waterhouse Securities (Canada), Inc. is entitled as an
assignee of a portion of the benefits set out in the master service agreement
made as of January 1, 1996 between TD Bank and TD Securities Inc. to the extent
that they relate to the business of TD Waterhouse Securities (Canada), Inc.



--------------------------------------------------------------------------------



-4-



ARTICLE 2
SERVICES AND COMPENSATION



2.1 Services Provided



  (a)   Upon the terms and subject to the conditions set forth in this
Agreement, TD Group or Waterhouse Group, as the case may be, will provide or
cause to be provided to the members of the other’s Group, as applicable, (the
“Service Receiver”) the services (collectively, the “Services” and individually,
a “Service”) set forth in Exhibits A through E (including any schedules to such
exhibits or other exhibits as may be added to this Agreement by amendment from
time to time) attached hereto and incorporated herein by reference
(collectively, the “Exhibits” and individually, an “Exhibit”). The member of TD
Group or Waterhouse Group providing a Service is herein referred to as the
“Service Provider”. Each Service shall be subject to the terms identified in the
Exhibit related thereto. In the event any Service is terminated, this master
services agreement (the “Agreement”) shall remain in effect, unless otherwise
terminated as provided in Section 6.1 hereof. In the event of any conflict
between the terms of this Agreement and any Exhibit, the terms of this Agreement
shall govern, unless the terms of such Exhibit are expressly stated to override
the terms of this Agreement.     (b)   In addition, a member of Waterhouse Group
may request that a member of TD Group expand, terminate or otherwise modify
existing Services provided by such member of TD Group or provide additional
services, and a member of TD Group may request that a member of Waterhouse Group
expand, terminate or otherwise modify existing Services provided by such member
of Waterhouse Group or provide additional services. Subject to agreement on the
appropriate compensation, which will be based on the principles set out in
Section 2.3 hereof, a member of TD Group will agree to provide expanded,
modified or additional services to a member of Waterhouse Group where such
services were provided by such member of TD Group to such member of Waterhouse
Group (and vice-versa) within the year immediately preceding the execution of
this Agreement. With respect to any other services, the parties will discuss,
without obligation, such expansion or modification of Services or provision of
additional services and an appropriate charge for such services. Upon the
request of a Service Receiver, a Service Provider shall agree to terminate a
Service on 90 days’ advance notice, subject to agreement on an appropriate
reduction in the compensation payable hereunder. Any agreement to expand, modify
or terminate a Service or add an additional service shall be implemented by an
amendment to this Agreement or its Exhibits, as applicable, in accordance with
Section 7.10 hereof.



--------------------------------------------------------------------------------



-5-



2.2 Performance of Services



  (a)   A Service Provider shall perform Services with the same degree of care,
skill and prudence customarily exercised by it for its own operations. In the
event a Service Provider changes the degree of care, skill and prudence
customarily exercised for its own operations, the Services performed by it
hereunder may be modified by such Service Provider to meet its revised internal
performance standards for the Services it provides hereunder.     (b)   Each
party acknowledges that the Services will be provided with respect to the
business of a Service Receiver and all other members of its Group as such
business exists as of the time of closing of the initial offering to the public
of common shares in the capital stock of the Company or as otherwise mutually
agreed by the parties. Each Service Receiver agrees to use the Services in
accordance with all applicable federal, provincial, state and local laws,
regulations and tariffs and in accordance with reasonable conditions, rules,
regulations and specifications which are or may be set forth in any manuals,
materials, documents or instructions of the Service Provider. Each Service
Provider reserves the right to take all actions in order to assure the Services
provided by it are provided in accordance with any applicable laws, regulations
and tariffs.     (c)   Any input or information reasonably required by a Service
Provider to perform Services pursuant to the provisions of this Agreement shall
be provided by the Service Receiver in a manner consistent with the practices
employed by the parties during the year prior to the execution of this
Agreement. Should the failure to provide such input or information render the
performance of the Services impossible or unreasonably difficult, the Service
Provider may, upon written notice to the Service Receiver, refuse to provide
such Services until such input or information is provided. To the extent
reasonably required for the Service Provider’s personnel to perform the
Services, the Service Receiver shall provide the Service Provider’s personnel
with access to its equipment, office space and any other areas and equipment
necessary for the provision of Services; provided that such access shall not
unreasonably interfere with the Service Receiver’s conduct of its business.    
(d)   In providing Services, a Service Provider may, as it in its sole
discretion deems necessary or appropriate, (i) use its personnel or that of
other members of its Group, and (ii) employ the services of third parties to the
extent such third party services are routinely utilized to provide similar
services to other Service Provider businesses or are reasonably necessary for
the efficient performance of any Services.     (e)   Nothing in this Agreement
shall require a Service Provider to favour a Service Receiver over a business of
the Service Provider or those of any member of its Group.



--------------------------------------------------------------------------------



-6-



2.3 Compensation

      Each Service Provider shall be compensated for the Services rendered by it
under this Agreement as set forth in the applicable Exhibits hereto. Payments
shall be made by the Service Receiver the thirtieth (30th) day of the month
following the month in which such Services are performed either by cheque, wire
transfer, intracompany netting or at such other times or by such other method(s)
agreed to by the parties. The fees and charges to be set out in the Exhibits
will be determined as follows:



  (i)   charges for Services performed by a third party shall be based upon the
incremental costs charged by such third party to the applicable Service Provider
to perform those Services for the applicable Service Receiver;     (ii)   fees
for Services provided by a Service Provider shall be based upon the estimated or
actual costs of providing such Services to the applicable Service Receiver,
which shall include a reasonable allocation of Service Provider’s direct and
indirect overhead costs (including, without limitation, employee salaries,
benefits and other costs) which Service Provider estimates will be incurred or
which are incurred in connection therewith, plus (unless otherwise agreed to by
the Service Provider), a reasonable margin for profit. The determination of
whether a margin for profit is reasonable shall be, to the extent practicable,
based on the price an unaffiliated third party service provider would charge for
the Services; and such other charges, fees, or commissions for Services provided
shall be based on the methodology as set forth in the Exhibit or Exhibits for
such Services.



ARTICLE 3
CONFIDENTIALITY



3.1 Confidentiality of Information



  (a)   All Confidential Information (as hereinafter defined) disclosed by
either of the parties to the other party hereunder is confidential and
proprietary to such disclosing party. Each party, its affiliates, and
subsidiaries and its or their officers, directors, employees, agents,
consultants and contractors shall not use any of the Confidential Information
for any purpose other than as expressly permitted hereunder. Confidential
Information furnished by either of the parties to the other party in connection
with this Agreement (or previously disclosed prior to execution of this
Agreement) and the transactions contemplated hereby will be kept in confidence
by such other party, including its affiliates and subsidiaries and its or their
officers, directors, employees, agents, consultants and contractors, in
accordance with the policies of TD Bank and the Company, as applicable, for
maintaining the confidence of its own information of similar content.



--------------------------------------------------------------------------------



-7-



  (b)   The term “Confidential Information” shall mean and include:  

  (i)   All trade secrets, other confidential business information and other
confidential information learned in the course of performance by either party of
its obligations hereunder; and     (ii)   Any information, data, software or
computer programs which are disclosed by either party to the other party under
or in contemplation of this Agreement.

      Confidential Information may be either the property of the disclosing
party or information provided to the disclosing party by a corporate affiliate
of the disclosing party or by a third party.



  (c)   Notwithstanding the foregoing, the term “Confidential Information” shall
not include information which:  

  (i)   is or becomes part of the public domain other than by way of a breach of
this Agreement or through the fault of the receiving party;     (ii)   is or
becomes available to the receiving party from a source other than the disclosing
party, which source has no obligation of confidentiality to the disclosing party
in respect thereof;     (iii)   is required by law, regulation or court order to
be disclosed by such party, in the opinion of its counsel, provided that prior
notice of such disclosure has been given to the other party when legally
permissible, upon sufficient notice in order to permit the other party to take
such legal action to prevent the disclosure as it deems reasonable, appropriate
or necessary; or     (iv)   the parties have mutually agreed may be disclosed.  

  (d)   This Section 3.1 shall survive any termination of this Agreement, in
whole or in part, for five (5) years.     (e)   Upon the discovery of any
inadvertent disclosure or unauthorized use of Confidential Information, or upon
receiving notice of a prohibited disclosure or unauthorized use from the other
party to this Agreement, the receiving party shall take all necessary actions to
prevent any further inadvertent or prohibited disclosure or unauthorized use
and, subject to Section 5.1, the disclosing party shall be entitled to pursue
any remedy which may be available to it.



--------------------------------------------------------------------------------



-8-



ARTICLE 4
CONFLICT RESOLUTION



4.1 Conflict Resolution

      Any dispute, controversy or claim relating to this Agreement (a “Dispute”)
shall initially be referred to the executive management of the parties to the
Dispute who shall attempt to resolve such Dispute in good faith.



ARTICLE 5
LIMITATION OF LIABILITY AND WARRANTY



5.1 Limitation



  (a)   In the absence of gross negligence or reckless or wilful misconduct on a
Service Provider’s part, and whether or not it is negligent, such Service
Provider shall not be liable for any Losses arising out of any actual or alleged
injury, loss or damage of any nature whatsoever in providing or failing to
provide Services to a Service Receiver. Notwithstanding anything to the contrary
contained herein, in the event a Service Provider commits an error with respect
to or incorrectly performs or fails to perform any Service, at Service
Receiver’s request, such Service Provider shall use reasonable efforts to
correct such error, re-perform or perform such Service; provided that the
Service Provider shall have no obligation to recreate any lost or destroyed data
to the extent the same cannot be cured by the reperformance of the Service in
question.     (b)   Service Provider’s liability for damages to Service Receiver
for any cause whatsoever, and regardless of the form of action, whether in
contract or in tort, including negligence, gross negligence or wilful
misconduct, shall be limited to the payments made hereunder for the specified
Service that allegedly caused the damage during the period in which the alleged
damage was incurred by the Service Receiver. In no event shall the Service
Provider be liable for any damages caused by the Service Receiver’s failure to
perform the Service Receiver’s responsibilities hereunder. A Service Provider
will not be liable to a Service Receiver for any act or omission of any other
entity (other than due to a default by Service Provider in any agreement between
Service Provider and such other entity) furnishing any Service.     (c)  
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR AT LAW OR IN
EQUITY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR PUNITIVE, SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION OR



--------------------------------------------------------------------------------



-9-



      ANY OTHER LOSS) ARISING FROM OR RELATING TO ANY CLAIM MADE UNDER THIS
AGREEMENT OR REGARDING THE PROVISION OF OR THE FAILURE TO PROVIDE THE SERVICES.



ARTICLE 6
TERM AND TERMINATION



6.1 Term and Termination



  (a)   Unless earlier terminated as provided below, this Agreement shall take
effect upon the date first written above and shall remain in effect until the
later of: (i) the date specified by TD Bank or the Company for the termination
of this Agreement in a notice given by TD Bank or the Company, as applicable, to
the other, or (ii) the first anniversary of the date such notice is given.    
(b)   In addition, this Agreement may be terminated, in whole or in part, upon
the following conditions (but reserving all other remedies and rights hereunder,
in whole or in part, and otherwise available in law or in equity) immediately by
TD Bank or the Company by the giving of written notice to the other, without any
prior notice, upon the occurrence of one or more of the following events:  

  (i)   the other entering into proceedings in bankruptcy or insolvency;    
(ii)   the other making an assignment for the benefit of creditors;     (iii)  
a petition being filed in respect of the other under a bankruptcy law, a
corporate reorganization law, or any other law for relief as a debtor or having
a similar purpose or effect and such petition is not vacated within thirty
(30) business days from the date of filing.; or     (iv)   the other enters into
liquidation, dissolution or other similar proceedings.



ARTICLE 7
MISCELLANEOUS



7.1 Further Assurances

      Each party will, from time to time and at all times after the Effective
Time, without further consideration, do such further acts and deliver all such
further assurances, deeds and documents as shall be reasonably required in order
to fully perform and carry out the terms of this Agreement.



--------------------------------------------------------------------------------



-10-



7.2 Entire Agreement

      The provisions contained in any and all documents and agreements
collateral hereto shall at all times be read subject to the provisions of this
Agreement and, in the event of conflict, the provisions of this Agreement shall
prevail.



7.3 Governing Law

      This Agreement shall be subject to and interpreted, construed and enforced
in accordance with the laws of Ontario and the laws of Canada applicable therein
and shall be treated as a contract made in Ontario. The parties irrevocably
attorn and submit to the jurisdiction of the courts of Ontario and courts of
appeal therefrom in respect of all matters arising out of this Agreement.



7.4 Assignment, Enurement, Etc.

      No party to this Agreement shall have the right to assign or otherwise
transfer its rights or obligations under this Agreement, except with the prior
written consent of the other party hereto. This Agreement shall be binding upon
and enure to the benefit of the members of TD Group and the members of
Waterhouse Group, all of which shall be considered to be parties to this
Agreement and their respective successors and permitted assigns.



7.5 Time of Essence

      Time shall be of the essence in this Agreement.



7.6 Notices

      The addresses and fax number of each party for notices shall be as
follows:

          TD Bank The Toronto-Dominion Bank P.O. Box 1, 12th Floor
Toronto-Dominion Centre Toronto, Ontario M5K 1A2 Attention: Senior
Vice-President,
Compliance Fax: (416) 944-6932



--------------------------------------------------------------------------------



-11-

          Company: TD Waterhouse Group, Inc. 100 Wall Street New York, NY 10005
Attention: Executive Vice-President and General Counsel Fax: (212) 509-8099

      Any notice, communication or statement (a “notice”) required, permitted or
contemplated hereunder shall be in writing and shall be delivered as follows:



  (a)   by delivery to a party between 8:00 a.m. and 4:00 p.m. local time on a
Business Day at the address of such party for notices, in which case the notice
shall be deemed to have been received by that party when it is delivered; or    
(b)   by telecopier to a party to the telecopier number of such party for
notices, in which case, if the notice was telecopied prior to 4:00 p.m. local
time on a Business Day the notice shall be deemed to have been received by that
party when it was telecopied and if it was faxed on a day which is not a
Business Day or is faxed after 4:00 p.m. local time on a Business Day, it shall
be deemed to have been received on the next following Business Day.

      A party may from time to time change its address for service or its fax
number for service by giving written notice of such change to the other party.



7.7 Invalidity of Provisions

      If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, that
shall not affect or impair:



  (a)   the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement; or     (b)   the legality, validity or
enforceability under the law of any other jurisdiction of that or any other
provision of this Agreement.



7.8 Waiver

      No waiver by any party of any breach (whether actual or anticipated) of
any of the provisions contained herein shall take effect or be binding upon that
party unless the waiver is expressed in writing by a duly authorized
representative of that party. Any



--------------------------------------------------------------------------------



-12-

waiver so given shall extend only to the particular breach so waived and shall
not limit or affect any rights with respect to any other or future breach.



7.9 Remedies Generally

      No failure on the part of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or remedy preclude any other or further exercise
thereof or the exercise of any other right or remedy hereunder or in law or in
equity or by statute or otherwise conferred.



7.10 Amendment

      This Agreement including any Exhibits hereto, shall not be varied in its
terms or amended by oral agreement or by representations or otherwise other than
by an instrument in writing dated subsequent to the date hereof, executed by a
duly authorized representative of each party.



7.11 Counterpart Execution

      This Agreement may be executed in counterpart and all executed
counterparts together shall constitute one agreement.



7.12 Agency

      The parties acknowledge and agree that TD Bank and the Company have
entered into the Agreement on their own behalf and as agent for and on behalf of
the other members of their respective Groups (whether or not formally appointed
as agent on or before the date of this Agreement) and it is the express
intention of the parties that TD Bank and the Company on behalf of their
respective Groups, or the members of their respective Groups themselves, may
exercise and enforce all their rights and remedies provided herein in the same
manner as if each were a signatory hereto. TD Bank and the Company shall be
generally entitled to deal with the other on behalf of the members of their
respective Groups in respect of all matters concerning this Agreement without
any obligation whatsoever to investigate the authority of TD Bank or the
Company, as applicable, and notwithstanding anything contained herein, TD Bank
and the Company will continue to be bound by all of their obligations under this
Agreement as if no such agency relationship existed and shall remain liable to
perform the obligations of the other members of their respective Groups
hereunder to the extent that such persons fail to do so.



7.13 Force Majeure

      No party shall be liable for any failure of or delay in the performance of
this Agreement or any Services hereunder for the period that such failure or
delay is due to acts of God, public enemy, war, strikes or labour disputes, or
any other cause beyond the parties’ reasonable control.



--------------------------------------------------------------------------------



-13-



7.14 Services Not Transfer

      For the avoidance of all doubt, the parties hereto acknowledge and agree
that this Agreement is for the provision of services and no transfer or
conveyance of property of one party to another arises hereunder.

      IN WITNESS WHEREOF, the parties have executed this Agreement on the 28th
day of June, 1999.

      THE TORONTO-DOMINION BANK TD WATERHOUSE GROUP INC.   Per: “Geoffrey
Horrocks” “Geoffrey Horrocks   Per:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

    ARTICLE 1 INTERPRETATION 1 1.1 Definitions 1 1.2 Article, Section, Exhibit
and Schedule References 3 1.3 Interpretation Not Affected by Headings 3 1.4
Included Words 3 1.5 Exhibits 3 1.6 Effective Time of Agreement 3 1.7
Replacement of Portion of the 1996 Service Agreement 3 ARTICLE 2 SERVICES AND
COMPENSATION 4 2.1 Services Provided 4 2.2 Performance of Services 5 2.3
Compensation 6 ARTICLE 3 CONFIDENTIALITY 6 3.1 Confidentiality of Information 6
ARTICLE 4 CONFLICT RESOLUTION 8 4.1 Conflict Resolution 8 ARTICLE 5 LIMITATION
OF LIABILITY AND WARRANTY 8 5.1 Limitation 8 ARTICLE 6 TERM AND TERMINATION 9
6.1 Term and Termination 9 ARTICLE 7 MISCELLANEOUS 9 7.1 Further Assurances 9
7.2 Entire Agreement 10 7.3 Governing Law 10 7.4 Assignment, Enurement, Etc. 10
7.5 Time of Essence 10 7.6 Notices 10 7.7 Invalidity of Provisions 11 7.8 Waiver
11 7.9 Remedies Generally 12 7.10 Amendment 12 7.11 Counterpart Execution 12
7.12 Agency 12 7.13 Force Majeure 12 7.14 Services Not Transfer 13

 